Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the claims filed 05/16/2022.
Claims 1-4, 6, 8-14 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin R. Geissler on 05/26/2022.
The application has been amended as follows: 

1. (Currently Amended) A method for preparing a block diagram comprising one or more blocks for code generation in a technical computing environment, the technical computing environment comprising a model editor, a data definition tool, and a code generator, the technical computing environment being executed by at least one processor of a host computer, the method comprising: 
opening the block diagram in the model editor, wherein a first block is a hierarchical block comprising a plurality of subordinate blocks, at least one input port and at least one output port, wherein signals connect the at least one input port, the subordinate blocks and the at least one output port; 
receiving minimum values and maximum values for the at least one input port and the at least one output port; 
determining scaling parameters for the at least one input port and the at least one output port based on the received minimum and maximum values; 
determining scaling parameters for at least one subordinate block in the first block, wherein the scaling parameters of the at least one subordinate block are determined based on the scaling parameters of at least one output port of the at least one output ports; 
verifying if at least one scaling condition is fulfilled for the at least one subordinate block; 
generating a warning to a user based on predefined scaling conditions; and -2-Application No. 16/983,462 
generating production code based on the block diagram and the scaling parameters, 
wherein the at least one scaling condition is not fulfilled if a range of values for an internal signal of non-Boolean type comprises less than three possible values.

2. (Currently Amended) The method of claim 1, wherein the scaling parameters for subordinate blocks are determined iteratively, and wherein an order of preparing subordinate blocks is predefined for the first block.

3. (Currently Amended) The method of claim 2, wherein the first block is a library block and wherein the library block comprises an executable script for scaling the first block and/or a dedicated definition document.  

4. (Currently Amended) The method of claim 2, wherein the minimum and the maximum values for the at least one input port and the at least one output port are stored in the data definition tool, and wherein the scaling parameters are determined based on the stored values.

5. (Cancelled).  


6. (Previously Presented) The method of claim 1, further comprising outputting a suggestion for changing the maximum value, the minimum value or the scaling parameters of the at least one input port or of the at least one output port.  

7. (Cancelled).  

8. (Original) The method of claim 1, wherein the scaling parameters for each subordinate block are determined based on the scaling parameters of adjacent blocks or the input ports or the output ports upstream of the subordinate block.  

9. (Previously Presented) The method of claim 1, wherein the scaling parameters comprise a data type, a least significant bit and an offset.  

10. (Original) The method of claim 1, wherein the scaling parameters for atomic blocks are stored in and retrieved from the data definition tool.  

11. (Currently Amended) A method for generating source code based on a block diagram, comprising one or more blocks, in a technical computing environment, the technical computing environment comprising a model editor, a data definition tool, a simulation engine, and a code generator, the technical computing environment being executed by at least one processor of a host computer, the method comprising: 
opening the block diagram in a model editor, wherein a first block is a hierarchical block comprising a plurality of subordinate blocks, at least one input port and at least one output port, wherein signals connect the at least one input port, the subordinate blocks and the at least one output port; 
receiving minimum values and maximum values for the at least one input port and the at least one output port; -4-Application No. 16/983,462 
determining scaling parameters for the at least one input port and the at least one output port based on the received minimum and maximum values; 
determining scaling parameters for at least one subordinate block in the first block, wherein the scaling parameters of the at least one subordinate block are determined based on the scaling parameters of at least one output port of the at least one output ports; 
verifying if at least one scaling condition is fulfilled for the at least one subordinate block;
generating a warning to a user based on predefined scaling conditions; retrieving additional code generation settings from a data definition tool; and 
generating production code based on a scaled block diagram and the additional code generation settings, 
wherein the at least one scaling condition is not fulfilled if a range of values for an internal signal of non-Boolean type comprises less than three possible values.  

12. (Previously Presented) A non-transitory computer-readable medium containing instructions that, when executed by a microprocessor of a computer system, cause the computer system to carry out a method according to claim 11.  

13. (Original) A computer system comprising a host computer comprising: 
a microprocessor; 
a random access memory; 
a graphics controller connected to a display; -5-Application No. 16/983,462 
a serial interface connected to at least one human input device; and 
a nonvolatile memory, a hard disk and/or a solid state disk, the nonvolatile memory comprising instructions that, when executed by the microprocessor, cause the computer system to carry out the method according to claim 1.  

14. (Previously Presented) The method of claim 1, further comprising: executing the block diagram including the first block, the at least one subordinate block, and signal paths in a simulation engine of the technical computing environment of the host computer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: NPL1 in view of NPL2 and further in view of O'Riordan et al. fail to teach the new limitations in amended claim 1 “generating production code based on the block diagram and the scaling parameters, wherein the at least one scaling condition is not fulfilled if a range of values for an internal signal of non-Boolean type comprises less than three possible values.” An updated search was performed and Yang et al. (US 2009/0007064 A1) [0072] and [0085] was found to teach “generating production code based on the block diagram and the scaling parameters”. Further search was performed to reject “wherein the at least one scaling condition is not fulfilled if a range of values for an internal signal of non-Boolean type comprises less than three possible values.”, however, the closest prior art found was Ferreira et al. (US 2020/0284883 A1) [2964] which only teaches verifying predefined criterion specifically at least one first value and the at least one second value to fulfill predefined coincidence criterion which does not teach scaling conditions fulfilled with at least three possible values for an internal signal of non-Boolean type. Therefore, the claim 1 is allowed. Further, claims 1-4, 6, 8-10 and 14 are allowed for their dependency on claim 1.
Independent claims 11, 12 and 13 are allowed for the same rationale of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909. The examiner can normally be reached Monday - Friday: 9:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193